DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
 	Applicant’s election without traverse of species A claims 1-5 in the reply filed on 02/10/2022 is acknowledged.
Claim Objections
Claims 2-4 objected to because of the following informalities:  
Claim 2 is missing a period at end of the sentence. Claims 3 and 4 are dependent of claim 2, thus they are subjected to similar rejection. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a surface of a polymeric layer” in lines 2 and 4. Is the second instance referring back to the first instance recited in line 2? Please clarify. 
Claim 1 recites “a minimum percent transmittance of 30 percent” in lines 3 and 4. Is the second instance referring back to the first instance recited in line 3? Please clarify. 
Claim 4 recites “The method of any one of the preceding clauses” The phase “clauses” in confusing. Should it recite “claims” as opposed to “clauses”? Please clarify. 
Claims 2, 3 and 5 are subjected to similar rejection because they carry similar deficiency as claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennifer Bee et. al. (WO 2019/067969 A1) and further in view of Kazuhiro Yashiki (EP 3 151 042 A1).
Regarding claim 1, Bee discloses a method, comprising: disposing an optical element disposed on a surface of a polymeric layer of the article, wherein the polymeric layer has a minimum percent transmittance of 30 percent, under a given illumination condition at a first observation angle of about -15 to 180 degrees, in the wavelength range of 380 to 7 40 nanometers (p.16, first paragraph), wherein the optical element has a first side and a second side opposite the first side (fig. 2A), wherein the optical element comprises a plurality of constituent layers (240), wherein the optical element imparts a first structural color to the article from the first side of the optical element, wherein the optical element imparts a second structural color to the article from the second side of the article, wherein the article is an article of footwear, an article of apparel, or an article of sporting equipment (figures 1 A-N). 
Bee is silent about the optical element comprises at least one reflective layer, wherein the at least one reflective layer comprises an intermediate reflective layer that is located between two constituent layers, wherein the intermediate layer has a minimum percent reflectance, under a given illumination condition at a first observation angle of about -15 to 180 degrees of about 60 percent or more in the wavelength range of 380 to 740 nanometers, a maximum percent transmittance, under the given illumination condition at the first observation angle of about -15 to 180 degrees of 30 percent or less in the wavelength range of 380 to 7 40 nanometers, or both. The technical effect arising from the use of a reflective layer in the stack of constituent layers is to improve visibility of the coloring on both sides of the optical element. Therefore, the objective technical problem to be solved by the present invention is improve the visibility of a dual side color structured element. 
Yashiki discloses a color structured element having on two opposite sides of a reflective layer (20) some constituent layers (10, 30) (Fig. 1). Different structural colors are visible from both sides (¶ 0020) and the visibility is improved (¶ 0021). The metallic reflective layer fulfills implicitly the transmittance and reflectance requirement. The counterfeit preventing structure are normally placed on high end goods including apparel and articles 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to include the optical element have a reflective layer (20) and constituent layers on both sides of reflective layer as taught by Yashiki within the method as taught by Bee. The benefit of doing so would have been to improve visibility of the coloring on both sides of the optical element. 
Regarding claims 2 and 3, Bee discloses the optical element can be attached to textile  material via primer layer (Page 56; paragraph 3-4). Thus, it is well known within the art o attach the optical element to textile material (component) prior to attaching the assembly to a surface of the article. Furthermore, such a methodology is readily taught by prior art of Bee.
Regarding claim 4, Bee discloses wherein forming the optical element comprises using physical vapor deposition, electron beam deposition and electro beam deposition (Page 15, paragraph 2).
Regarding claim 5, Bee discloses the article comprises one or more components of the footwear, such as on the shoe upper and/or the sole (Page 2, paragraph 3). The shoe upper is made of fiber and/or yarn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746